Citation Nr: 1042297	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for sciatica symptoms of 
the right lower extremity.

5.  Entitlement to service connection for sciatica symptoms of 
the left lower extremity.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left ankle disorder.

8.  Entitlement to service connection for an acquired psychiatric 
disorder.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 
1974.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued by 
the Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

The Board observes that the RO adjudicated the issue of 
entitlement to service connection for major depressive disorder.  
However, the medical evidence of record reveals various diagnoses, 
including but not limited to major depressive disorder.  The scope 
of a mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  
Therefore, the issue on appeal has been recharacterized as stated 
above to encompass all currently diagnosed acquired psychiatric 
disorders.  

The Board further observes that the Veteran submitted additional 
evidence in support of his claims for bilateral foot and ankle 
disabilities after the last adjudication by the agency of original 
jurisdiction (AOJ).  However, the Veteran waived AOJ review of the 
newly submitted evidence in a July 2008 statement.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2010).  Further, as the Board finds that 
further development is necessary as to these issues, the AOJ will 
be able to review such evidence upon remand.

The issues of service connection for a low back disability, 
sciatica symptoms in the right and left lower extremities, right 
and left foot disabilities, and right and left  ankle 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

There were no mental health complaints, treatment, or diagnoses 
during service, and no psychosis manifested to a compensable 
degree within one year following discharge; and the weight of the 
evidence does not establish that any currently diagnosed acquired 
psychiatric disorder, to include major depressive disorder, was 
incurred or aggravated as a result of any incident, injury, or 
disease during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include major depressive disorder, have not been 
met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice 
must inform the claimant of any information and evidence not in 
the record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Here, the Veteran was advised in January 2006, prior to the 
initial unfavorable rating decision in April 2006, of the 
evidence and information necessary to substantiate his claims, 
and the responsibilities of the Veteran and VA in obtaining such 
evidence.  In April and August 2006, the Veteran was further 
advised of the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  The timing defect with respect to these letters 
was cured by the subsequent readjudication of the Veteran's 
claims in a February 2007 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the Veteran's service treatment 
records and all pertinent, identified post-service treatment 
records have been obtained and considered.  There is no 
indication that he receives any benefits from the Social Security 
Administration pertaining to the claimed disability.  The Board 
notes that the Veteran was not afforded a VA mental health 
examination. However, as discussed below, while the evidence 
reflects a current diagnosis of acquired psychiatric disorder, to 
include major depressive disorder, there is no indication of any 
complaints or treatment for any mental health symptoms during 
service (or any psychosis within one year after discharge), and 
there is no competent medical or other evidence suggesting a 
nexus between the current disability and any incident, disease, 
or injury during service.  Accordingly, the Board finds that the 
medical evidence of record is sufficient, and no VA examination 
is necessary with respect to this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claims at this time.

II. Analysis

Service connection means that the facts, shown by evidence, 
establish that an injury or disease resulting in disability was 
incurred in the line of duty during active military service or, 
if pre-existing such service, was aggravated during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

In order to prevail on the issue of service connection, there 
must be evidence of a current disability; evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence, or in certain circumstances, lay evidence, of a nexus 
between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).

To show a chronic disease in service, there must be a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for psychosis, as a chronic 
disability, based on a legal presumption if such condition is 
shown to have manifested to a degree of at least 10 percent 
within one year after discharge from service.  38 U.S.C.A. § 1112 
(West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Further, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all lay and 
medical evidence of record in order to determine its probative 
value, accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record, and every item of 
evidence does not have the same probative value.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competent 
lay testimony may not be rejected unless it is found to be 
mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).  Further, lay evidence may not be 
deemed not credible solely due to the absence of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1337.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2010); see also Gilbert, 1 Vet. App. at 54.  

Here, the Veteran asserts that service connection is warranted 
for his current mental health disability, namely, depression, 
because he has "always" been depressed about leaving service 
"before [his] time was up."  He states that this caused to him 
to start drinking and have other personal problems such as 
suicidal thoughts.  The Veteran has reported receiving VA 
treatment for depression since 1997; with no other reported 
treatment.  See December 2005 claim; January 2006 statement.

Based on all evidence of record, the Board finds that service 
connection is not warranted for an acquired psychiatric disorder, 
to include major depressive disorder, as the weight of the 
evidence does not reflect that the Veteran's current mental 
health problems are related to any incident, disease, or injury 
during service.  

Specifically, there is no documentation of any treatment or 
complaints for any mental health symptoms in the Veteran's 
service treatment records.  The Board notes that there is no 
indication that his early discharge in December 1974 was due to 
any mental health symptoms.  In this regard, documents from 
proceedings before the Naval Discharge Review Board from March 
1978 through April 1979 reflect that the Veteran was discharged 
due to multiple violations of the Uniform Code of Military 
Justice, namely, 21 days of unauthorized absence, failure to get 
a haircut twice, 1 hour and 2 hours of unauthorized absence, 
failure to show his I.D. card, and disrespectful language to a 
superior officer.  The Veteran testified at that time that he got 
his haircut but it failed to pass inspection, he was intoxicated 
when he was disrespectful and failed to show his I.D., and he 
believed the short periods of unauthorized absence were due to a 
misunderstanding.  The Review Board found this testimony to be 
consistent with other service records, and granted the Veteran's 
request to amend the character of his discharge.  There is no 
suggestion that his in-service intoxication was due to any mental 
health problems.  Indeed, the Veteran has reported that he began 
to be depressed only after service.

Additionally, the Board notes that the Veteran is competent to 
testify that he experienced observable symptoms of an acquired 
psychiatric disorder, such as feeling depressed, continuously 
since discharge from service.  See Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  However, the Board finds the Veteran's 
statements to this effect to be not credible, as they are 
inconsistent with the other evidence of record.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may 
be impeached by a showing of interest, bias, or inconsistent 
statements).

In this regard, the Veteran's statement in 2006 that he began 
drinking after service due to depression as a result of his early 
discharge is inconsistent with his prior testimony in 1978 or 
1979, shortly after discharge, that he was intoxicated during 
service.  Further, despite his claim of depressive symptoms since 
service, the Veteran has reported no mental health treatment 
prior to 1997.  VA treatment records dated from May 1997 through 
February 2006 confirm continuous treatment.  Over the years, he 
has been variously diagnosed with recurrent major depressive 
disorder, adjustment disorder mixed, anxiety disorder not 
otherwise specified, possible cyclothymic personality disorder, 
impulse control disorder not otherwise specified, borderline 
personality disorder, and bipolar disorder, as well as history of 
alcohol abuse and cannabis abuse.  See, e.g., records dated from 
May through November 1997; July 2002; January and July 2004; 
February 2006.  However, none of these treatment records contain 
any reference to any incident during service, to include the 
Veteran's early discharge.  Rather, the Veteran reported problems 
relating to his long-standing job and thoughts of opening his own 
business, dealing with people in general, and grief over deaths 
of family and friends.  See, e.g., records dated in November 
1997, September 1999, November 2002, July 2004, July 2005.  

As such, considering the absence of any treatment for almost 25 
years after service, as well as the absence of any reference to 
any incidents related to service in the numerous VA treatment 
records dated since 1997, the Board finds the Veteran's lay 
testimony as to the timing and reasons for his mental health 
symptoms to be not credible.  Similarly, the Board finds that 
such lay evidence is outweighed by the other evidence of record.  
See Buchanan, 451 F.3d at 1336 (while the absence of 
contemporaneous medical records, in and of itself, does not 
render lay evidence not credible, the lack such evidence may be 
considered in determining the credibility and weight of the lay 
testimony); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made for the purposes of medical treatment may be 
afforded greater probative value because there is a strong motive 
to tell the truth in order to receive proper care).  

Moreover, the nature of psychiatric disorders is such that the 
Veteran is not competent to testify as to a diagnosis or etiology 
because such questions require specialized knowledge, training, 
or experience.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In 
this regard, the Board notes that the Veteran's treatment records 
since 1997 include numerous mental health diagnoses, including 
several personality disorders, which are generally not subject to 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2010).  Furthermore, no medical provider has opined that any 
currently diagnosed acquired psychiatric disorder, to include 
major depressive disorder, was incurred or aggravated as a result 
of service.

In addition, there is no indication that the Veteran had any 
psychosis manifest to a degree of at least 10 percent within one 
year following discharge.  See 38 C.F.R. §§ 3.307, 3.309.  In 
this regard, to the extent that the Veteran had any symptoms of 
depression within the year following discharge, this is not 
considered a psychosis.  See 38 C.F.R. § 3.384 (2010) (listing 
the diseases that are considered psychoses for the purposes of 
service connection).  There is also no indication of any 
diagnoses of such psychoses in the Veteran's subsequent treatment 
records, as summarized below.  Moreover, there is no indication 
that any symptoms manifested to a compensable degree within one 
year after his discharge from service. 

The Board notes that the Veteran's representative has asserted 
that his current depression may be related to his numerous 
physical conditions.  See October 2010 written brief 
presentation.  However, as the Veteran is not currently service 
connected for any such conditions, further discussion of the 
provisions concerning service connection on a secondary basis is 
unnecessary.

As the preponderance of the evidence is against service 
connection for an acquired psychiatric disorder, to include major 
depression disorder, the benefit of the doubt doctrine does not 
apply and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

The Veteran's remaining claims must be remanded for further 
development.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).

The Veteran was afforded a VA examination in March 2006 
pertaining to his claimed disabilities.  The examiner noted 
documented treatment during service for symptoms in the low back, 
lower extremities, feet, and ankles, as well as currently 
diagnosed disabilities.  The examiner further noted the Veteran's 
subjective complaints of pain continuously since service, and 
that he reported post-service treatment for each of these 
conditions.  In particular, the Veteran reported receiving 
treatment for his low back condition, sciatica symptoms in the 
lower extremities, and bilateral ankle conditions since 1983, as 
well as VA treatment for his bilateral foot conditions since 
1997.  It is unclear whether the other prior treatment was at VA 
or private facilities.  However, the examiner opined that she 
could not give an opinion as to whether the claimed disabilities 
were related to service without resulting to speculation because 
it was not in the medical literature and there was no documented 
treatment for any of the conditions since separation from 
service.  

The United States Court of Appeals of Veterans Claims (Court) 
recently held that, before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, the 
basis for such determination must be apparent from the examiner's 
report or other review of the evidence.  Further, the Board must 
ensure that any such finding is well supported and reflects that 
the examiner has considered "all procurable and assembled 
data," by obtaining all tests and records that might reasonably 
illuminate the medical analysis.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010); see also Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993) (stating that VA's duty to assist includes providing a 
thorough and contemporaneous medical examination that takes into 
account prior medical evaluations and treatment).  Here, it does 
not appear that any efforts have been made to obtain the 
referenced post-service treatment records.  Further, it does not 
appear that the examiner considered the Veteran's lay evidence as 
to the continuity of his symptoms since service.  

The Board notes that the Veteran has submitted a June 2008 
evaluation and opinion from a private podiatrist, R.J.M., 
indicating that his current bilateral foot and ankle disorders 
are at least as likely as not related to service, based on review 
of service treatment records.  However, this provider did not 
include a rationale for such opinion, and it does not appear that 
he had the benefit of any post-service treatment records.  
Therefore, this opinion is insufficient to establish a positive 
nexus to service.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (stating that a medical opinion must be supported by an 
analysis that can be considered and weighed against contrary 
opinions); Nieves v. Rodriguez, 22 Vet. App. 295 (2008) (stating 
that a medical opinion that contains only data and conclusions 
without any supporting analysis is accorded no weight). 

Accordingly, this case must be remanded in order to have the 
Veteran identify any outstanding VA and private treatment records 
pertaining to his claimed disabilities, and to make reasonable 
attempts to obtain such records.  Thereafter, the Veteran must be 
scheduled for an appropriate VA examination(s) to determine the 
nature and etiology of such disabilities.  

Development and adjudication upon remand should reflect 
consideration of the competency of certain lay evidence.  In 
particular, the Veteran is competent to testify as to a lack of 
observable symptoms (such as pain) prior to service and 
continuity of such symptoms after in-service injury, as well as 
receipt of medical treatment.  See Layno, 6 Vet. App. at 469-71; 
Barr, 21 Vet. App. 303.  As noted above, agency fact finders 
retain the discretion to make credibility determinations and 
weigh the lay and medical evidence submitted.  Buchanan, 451 F.3d 
at 1337.  However, competent lay evidence may be rejected only if 
it is deemed not credible.  McLendon, 20 Vet. App. at 84.  
Further, lay evidence cannot be deemed not credible solely due to 
the absence of contemporaneous medical evidence.  Buchanan, 451 
F.3d at 1337.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran 
to identify any providers who have treated 
him since separation from service during 
the course of the appeal for any symptoms 
of his claimed low back disability, 
sciatica symptoms in the lower 
extremities, bilateral feet disabilities, 
and bilateral ankle disabilities; and to 
complete an Authorization and Consent to 
Release Information to VA form (VA Form 
21-4142) for each non-VA provider.  After 
obtaining the necessary authorizations, 
request copies of all outstanding VA and 
private treatment records, including but 
not limited to VA records dated from 1997 
forward.  All requests and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received should be associated with 
the claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

2.  Thereafter, the RO/AMC shall schedule 
the Veteran for an appropriate VA 
examination(s) to determine the nature and 
etiology of his low back disability, 
sciatica symptoms in the bilateral lower 
extremities, bilateral foot disabilities, 
and bilateral ankle disabilities.  The 
entire claims file and a copy of this 
remand should be made available for 
review, and such review should be noted in 
the examination report(s).  All necessary 
tests and studies should be conducted.

The examiner(s) should identify all 
current disabilities and offer an opinion 
as to whether each disability was incurred 
or aggravated as a result of service, to 
include the documented injuries during 
service.  The examiner(s) should consider 
both the lay and medical evidence, to 
include the Veteran's statements as to the 
timing of his symptoms and prior 
treatment.  A complete rationale must be 
provided for any opinion expressed.

3.  The RO/AMC shall ensure that the 
foregoing development actions have been 
fully completed, and that no additional 
notification or development is required.  
If further action is required, it should 
be undertaken prior to any further 
adjudication of the claims.

4.  Thereafter, the RO/AMC shall 
readjudicate the Veteran's claims based on 
all lay and medical evidence of record, 
with consideration of all raised theories 
of service connection.  If the benefits 
sought on appeal remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative.  Allow an 
appropriate period of time for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedures.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


